Appeal from an order denying an application by appellant, an insurance carrier, to pay certain moneys into court. Judgment has been recovered against appellant’s insured and a joint tort-feasor in amounts far in excess of the limits of liability stated in the policy, and appeals have been taken therefrom. Appellant seeks to pay into court the alleged balance of the policy limits, costs taxed in the judgment, and the amount of. interest on the judgment in favor of respondent Rudolph from the date of entry thereof to the date of payment into court allocable to the balance of its policy. Appellant asserts that under the terms of the policy such a deposit is a, .condition precedent to the avoidance of liability for additional interest accruing on the judgment. Order affirmed, with $10 costs and disbursements. *779Assuming that the court has authority to grant the relief sought, in a proper action therefor, we see no reason for the intervention of the equitable powers of the court under the circumstances presented. Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ., concur. [See post, p. 892.]